 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

ween wee ween coe tenner eee x |
AS. RP. a efur | WZ,
y. . i 3G GFK)
Enc ie Ry Vea O
Xs

 

" The conference in this case is adjourned from _- Daten ba 2,2 Lo us |

to , Decdinber (3 204 at (| af in Courtroom 20- Cc

 

 

1OOCUMENT.
: BLECIE LAPACALLY ‘FILED :
We ED. _ 12-245 :

SET rare vere eer tole

Dated: New York, New York phew cra nn puearemeeheeng |

[ om ue thy #
uv
. JOHN F, KEENAN (laana..

United States District Judge

Fusne§ SDNY =
|

SO ORDERED.

 

 

 

 

 

 

~
